FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-3026
                 _____________________________

MICHAEL BRIAN NOLAN,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Bruce Anderson, Judge.

                         August 23, 2019


PER CURIAM.

     A father took his daughter on a Florida trip to visit colleges.
Their trip included a stop at a Jacksonville Holiday Inn Express,
where Michael Nolan robbed the father. As the father and
daughter were tending to their luggage by their car, Nolan rushed
up, threatened the father with a knife, and demanded his wallet
and phone. The father complied, and Nolan jumped in a car and
drove off. Nolan had been wearing a Halloween-type mask and a
baseball cap, but both father and daughter still got a good look at
him.

    The daughter immediately called police, who (using the stolen
iPhone’s tracking feature) promptly found Nolan’s car in a
Walmart parking lot. Police waited by the car, and when Nolan
returned to the car, they arrested him after a brief chase. In or
around the car, police found the stolen phone, items from the
father’s wallet, other items not belonging to Nolan, a knife, and a
Halloween-type mask. Police brought the father and daughter to
the Walmart parking lot, and they both identified Nolan as the
robber. Police then gathered surveillance video from both the
Holiday Inn Express and the Walmart.

     At trial, the father and daughter testified that Nolan was the
culprit. The jury saw surveillance videos from both locations, and
it heard testimony from an officer regarding what he saw on the
Walmart video. After considering all the evidence, the jury
convicted Nolan as charged: one count of armed robbery with a
deadly weapon and one count of resisting arrest without violence.
The court imposed a ten-year sentence.

     Nolan presents two issues on appeal. First, he argues that the
trial court erred in allowing a detective to testify about the
contents of the Walmart video. Second, he argues that the trial
court applied the wrong standard in denying his motion for new
trial. We find no merit in either argument, so we affirm.

     Video from inside Walmart showed Nolan trying to make a
purchase using credit cards that were the same color as credit
cards stolen from the father. The video was introduced without
objection, and a detective testified that he identified Nolan as the
man in the video. Nolan argues this invaded the province of the
jury and should have been excluded. We review only for an abuse
of discretion. Salazar v. State, 991 So. 2d 364, 373 (Fla. 2008).

     Outside of the jury’s presence, the detective testified that he
spent time with Nolan the day of the arrest and that Nolan’s
appearance had changed since then. Nolan’s hair and facial hair
were different, his complexion had changed, and he had put on
weight. The trial court found that there were, indeed, changes.
Under these circumstances, there was no abuse in discretion in
allowing the detective to testify that he had identified the man on
the video as Nolan. See Johnson v. State, 93 So. 3d 1066, 1069 (Fla.
4th DCA 2012) (“This detective had an extensive opportunity to
observe Johnson in person in Alabama shortly after the crime was
committed. After his arrest, Johnson changed his appearance by
gaining weight and bleaching his skin. Under these circumstances,
                                 2
the detective's testimony was properly admitted, because how
Johnson looked at the time of the crime was outside the realm of
the jurors’ knowledge and experience and the detective’s special
familiarity with Johnson was of assistance to the jury.”); see also
Alvarez v. State, 147 So. 3d 537, 542 (Fla. 4th DCA 2014) (“Even
non-eyewitnesses may testify as to the identification of persons
depicted or heard on a recording so long as it is clear the witness
is in a better position than the jurors to make those
determinations.”). Regardless, if there were error in this regard,
we are convinced beyond reasonable doubt that it was harmless.
See State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986).

     Nolan’s remaining argument is that the trial court applied the
wrong standard in ruling on part of his motion for new trial. The
motion advanced multiple grounds for new trial, including that the
court erred in not granting a judgment of acquittal and that “[t]he
verdict is contrary to the weight of the evidence.” At the hearing
on the motion, the judge noted that the defense was making “the
same arguments that were made during the course of the trial”
and that he would “stand by my rulings and findings made at that
time” and deny the motion. Nolan argues that this shows the trial
court failed to apply the correct weight-of-the-evidence standard,
applicable to part of his motion. When a trial court applies the
wrong standard on a new-trial motion, we have reversed for
reconsideration. See, e.g., Palmer v. State, 196 So. 3d 1289, 1289
(Fla. 1st DCA 2016).

     In this case, though, we have no basis to reverse. It is clear
that the court’s statements in denying the motion were directed at
the arguments addressed at the hearing, and those arguments did
not include that the verdict was contrary to the manifest weight of
the evidence. Counsel argued that the court had erred with some
evidentiary rulings, and the court said it would reject those
arguments for the same reasons it made its evidentiary rulings in
the first place. So as in Bell v. State, “there is nothing to indicate
the trial judge[] applied the wrong standard.” 248 So. 3d 208, 210
(Fla. 1st DCA 2018) (“While the judges’ oral rulings only addressed
the standard for the sufficiency arguments, it does not follow that
the judges applied the sufficiency standard to the weight-of-the-
evidence arguments.”).


                                  3
    AFFIRMED.

B.L. THOMAS, WINOKUR, and M.K. THOMAS, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Maria Ines Suber, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Jonathan
Picard, Assistant Attorney General, West Palm Beach, for
Appellee.




                             4